Title: From George Washington to Major General William Heath, 27 January 1780
From: Washington, George
To: Heath, William


          
            Dr Sir
            Head Quarters Morristown 27th Jany 1780.
          
          I have received your several favors of the 17th—18th 21st and 23d of this month.
          As it will be less expensive to Major Painter, and to the public, to have his tryal held in your quarter, you will be pleased to

order a court martial for the purpose. I return you Col. Scammels letter on the subject.
          Bostwicks letter which came in yours of the 18th is very ambiguous. At first view one would imagine the scribbling done without any design. The figures some memorandum; and that the paper had been picked up, and used by the writer without his knowing any thing of what was within. This at least is the charitable explanation; and is, perhaps, such a one as he would give whether innocent or guilty. Your suggestion however may be well founded, and the writing altho unintelligible to us, may not be so to the enemy. But as the paper does not afford sufficient proof of criminality, I would imagine the best thing we can do, is to have a watchful eye over him (which may be accomplished through the means of Colonel Hay)—and to wait for some further evidence before we either call upon him for an explanation of the writing, or proceed to any open steps in the matter. You will take such measures to this effect as may appear most proper. I transmit you Bostwicks letter.
          Lt Williams has received fifty thousand dollars for the purpose mentioned in your letter of the 21st. This sum (which is as much as can be spared at this time) with what Mr Reed can save from paying off the troops, may answer the present exigency. Upon application for money to discharge the Continental bounty, you will direct a roll containing the names of the reinlisted men, which is to be the foundation of your order or warrant.
          I wish as far as possible to oblige you with the indulgence you have requested. We are by no means at this time complete in officers—which makes your stay the more necessary were it compatible with your health. If howe[v]er, it is in such a state, as you may judge a journey, and relaxation from military duty essential to your recovery, you have my permission on Genl Howe’s arrival, which I supppose will be near the time you have affixed. I make no doubt, but you will proportion your absence as much as possible to the circumstances of the army, and continue it no longer than may be indispensible for your health.
          With regard to Majr Bowman’s experiments in gunnery, I have no objection to their being made, provided you are satisfied with their usefulness, and if not attend[ed] with too great an expenditure of Amunition. Sir James Jay has also requested leave to make some tryals in gunnery which you will be pleased

to indulge, taking the necessary cautions to prevent the militia’s being alarmed.
          Mr Reed I expect will be with you, by the time this letter may come to hand. His instructions for his removal, could hardly have more than reached him at the time of your writing. I am Dr Sir, Your obt & hble servt
          
            Go: Washington
          
          
            P.S. Mr Adams, a Store keeper of the hospitals at Albany, charged with peculating stores, will be sent down by Col. Van Schaick, with witnesses &c.—for tryal by a Court Martial.
          
        